      Case 1:17-cv-00273-LAP Document 107 Filed 03/08/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIANHUA WENG, et al.,

                    Plaintiffs,
                                             No. 17-CV-273 (LAP)
-against-
                                                     ORDER
KUNG FU LITTLE STEAMED BUNS
RAMEN, INC., et al.,

                    Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court are the parties’ letters seeking to amend

the Court-approved joint pretrial order (“JPTO”).         (See dkt.

nos. 101-103.)   The Court assumes the parties’ familiarity with

the issues raised therein.     Defendants request a modification to

permit them “to call two additional and very brief witnesses”:

Roger Mwalumogo and Chulan Ma.      (Dkt. no. 102 at 1.)      Plaintiffs

seek to amend the JPTO to include Guangli Zhang’s deposition

testimony.    (See dkt. no. 103 at 6.)     Even though these requests

to modify the JPTO have been sprung upon the Court in the waning

moments of the eleventh hour--despite the parties’ having had

more than a year to prepare for trial--the Court finds that

justice is best served by allowing the proposed amendments.

     The Court may modify the JPTO “only to prevent manifest

injustice.”   FED. R. CIV. P. 16(e).    “However, Second Circuit case

law indicates that a district court has significant discretion

in determining how to apply this directive.”        Helena Assocs.,

                                    1
       Case 1:17-cv-00273-LAP Document 107 Filed 03/08/21 Page 2 of 4



LLC v. EFCO Corp., No. 06-CIV-0861 (PKL), 2009 WL 2355811, at *2

(S.D.N.Y. July 29, 2009).      Several factors guide the exercise of

that discretion:

      (1) the prejudice or surprise in fact to the opposing
      party; (2) the ability of the party to cure the
      prejudice; (3) the extent of disruption of the orderly
      and efficient trial of the case; and (4) the bad faith
      or willfulness of the non-compliant party.

Potthast v. Metro-N. R.R. Co., 400 F.3d 143, 153 (2d Cir. 2005).

“Prejudice to the party seeking amendment or modification of the

order is also relevant, as a trial court should not refuse to

modify a pre-trial order where manifest injustice will result.”

Id.   For both requests, those factors favor modifying the JPTO.

      The addition of Mr. Mwalumogo and Ms. Ma to Defendants’

witness list will not seriously disrupt the trial.          As

Defendants proffer, the combined testimony of these witnesses

would amount to no more than thirty minutes, (see dkt. no. 102

at 1), and the limited scope of their testimony should help to

curb the need for extensive cross-examination.          Plaintiffs also

will have sufficient time to prepare their cross and rebuttal

strategies because Mr. Mwalumogo and Ms. Ma will not testify

until Defendants put on their case.        Moreover, Mr. Mwalumogo and

Ms. Ma’s proffered testimony relates to actions supposedly taken

by Lianhua Weng and Chengbin Qian, (see dkt. no. 102 at 1-2),

who Plaintiffs have already indicated will testify at trial,

(see dkt. no. 58 at 7).      Consequently, the Court finds that any

                                     2
      Case 1:17-cv-00273-LAP Document 107 Filed 03/08/21 Page 3 of 4



prejudice to Plaintiffs would be minimal, especially compared to

any that would accrue to Defendants if Mr. Mwalumogo and Ms. Ma

are not permitted to testify at all.       Under those circumstances,

modifying the JPTO to include Mr. Mwalumogo and Ms. Ma as

witnesses is proper.

     As for Mr. Zhang’s deposition testimony, the Court finds

that any prejudice to Defendants is negligible.         Mr. Zhang was

included on Plaintiffs’ witness list in the JPTO, (see dkt. no.

58 at 7), and Defendants were present and questioned him at his

deposition, (see dkt. no. 103-8).       Given those facts, Defendants

were provided ample notice that they would have to face Mr.

Zhang’s testimony at trial, and Defendants can mitigate any

prejudice by reviewing the transcripts from Mr. Zhang’s

deposition.   Likewise, admitting Mr. Zhang’s deposition

testimony will not disrupt the trial--indeed, admitting

deposition testimony is a routine occurrence in federal court--

but excluding the testimony would hamstring Plaintiffs from

making their case as to Mr. Zhang.       Accordingly, modifying the

JPTO to include Mr. Zhang’s deposition testimony is appropriate.

     For the reasons above, the requests to modify the JPTO are

GRANTED.   The JPTO is hereby amended to reflect that (1)

Defendants plan to call witnesses Roger Mwalumogo and Chulan Ma

and (2) Plaintiffs intend to introduce Guangli Zhang’s

deposition testimony.    By no later than noon on March 9, 2021,

                                    3
         Case 1:17-cv-00273-LAP Document 107 Filed 03/08/21 Page 4 of 4



the parties shall confer and provide the Court--via the chambers

inbox at PreskaNYSDChambers@nysd.uscourts.gov--with a list of

names and places about which the jurors can expect to hear

during trial.      Jury selection will begin, as scheduled, on March

10, 2021 at 10:00 a.m. in the Jury Assembly Room on the first

floor of the Daniel Patrick Moynihan United States Courthouse at

500 Pearl Street, New York, NY 10007.          Before jury selection,

counsel shall appear before the undersigned at 9:00 a.m. in

Courtroom 24A, which will also be used for trial.

SO ORDERED.

Dated:       March 8, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       4
